                                                                     FILED
Case 2:18-cv-09826-JLS-PLA Document 91 Filed 04/22/19 Page  1U.S.
                                                       CLERK, of DISTRICT
                                                                  4 Page    ID #:651
                                                                          COURT


                                                              April 22, 2019

                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                           BY: ___________________ DEPUTY
Case 2:18-cv-09826-JLS-PLA Document 91 Filed 04/22/19 Page 2 of 4 Page ID #:652
Case 2:18-cv-09826-JLS-PLA Document 91 Filed 04/22/19 Page 3 of 4 Page ID #:653
Case 2:18-cv-09826-JLS-PLA Document 91 Filed 04/22/19 Page 4 of 4 Page ID #:654
